Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/21 has been entered.

Claim Objections
Claims objected to because of the following informalities:  The claims contain the acronym CS frame, but the applicant’s claim and specification fail to disclose what CS stand for, the acronym has to be spelled when it is first mentioned.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 41, 42, 45-48, 52-54, 61, 62, 65-68, 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (U.S. Pub No. 2016/0262050 A1) in view of Shida et al. (U.S. Pub No. 2008/0267133 A1).


 41. Merlin teaches a channel state information (CSI) measurement method, wherein the method comprises: sending, by a first wireless device, a first channel state information request (CREQ) frame [abstract, Methods and apparatus for channel state information sounding and feedback are provided. In an aspects, a first message is transmitted to one or more wireless communication devices requesting channel state information], wherein the first CREQ frame comprises at least one group of session parameters to be used by the first wireless device [abstract, in accordance with this aspects, the first message comprises a header and a payload, the header comprising a plurality of fields of a first field type which are useable to determine the channel state information, and the payload comprising parameters for estimating the channel state information], to receive a channel state information sounding (CS) frame, and the CS frame is used by the first wireless device to perform channel state measurement [par 0054, 0055, 0089, The sounding announcement may comprise a PPDU carrying sounding announcement information in the medium access control (MAC) payload or in its physical layer (PHY) header. The sounding announcement information may comprise identifiers of the STAs that are to report the CSI, and may comprise additional parameters of information useable for the computation and transmissions of the CSI. The header of the PPDU carrying the sounding announcement information (or a sounding NDP in some embodiments) may provide a reference signal that allows STAs to estimate the channel between the one or more antennas. The wireless communication device 302, for example, transmits a first message to one or more wireless communication devices, requesting channel state information from the one or more wireless communication devices. As illustrated, the first Message comprises a header and a payload, the header comprising a plurality of fields of a first field type which are useable to determine the channel state information, and the payload including parameters for determining channel state information. In various aspects, the payload further comprises identifiers of the one or more wireless communication devices. In another aspect, the header further comprises identifiers of the one or more wireless communication devices. In some aspects, the payload of the first Message comprises a high-efficiency (HE) control field comprising the parameters for estimating the channel state information]; receiving, by the first wireless device, a channel state information response (CRSP) frame sent by the second wireless device, wherein the CRSP frame comprises a first session parameter, the first session parameter is a group of session parameters that is of the at least one group of session parameters and that is satisfied by a capability parameter of the second wireless device, and the CRSP frame instructs the first wireless device to receive, by using the first session parameter, a CS frame sent by the second wireless device [par 0091, 0093, the payload of the first message is transmitted on two or more tones or sub-bands and further comprises tone or sub-band allocation information identifying the one or more wireless communication devices. In some aspects, the first message further comprises an indication of a tone or sub-band for which the channel state information is requested. In some aspects, at least a portion of the first message (e.g., the payload) is transmitted on the tone or sub-band for which the channel state information is requested. In certain aspects, the tone or sub-band for which the channel state information is requested is specifically identified in the first message] receiving, by the first wireless device and by using the first session parameter, the CS frame sent by the second wireless device, and measuring, by the first wireless device, the CS frame to obtain CSI [par 0065, These concurrent transmissions may utilize the resource allocation provided in the trigger frame. Upon receiving the CSI transmissions 410A and 41 OB, the AP 110 may accurately determine information about the channel from the AP 110 to each of the wireless communication devices 120 (e.g., STA1 and STA2)], and measuring, by the first wireless device, the CS frame to obtain CSI! [par 0062, The sounding announcements 403a and 403b may identify the recipients thereof, and may further identify the corresponding parameters for transmission of CSI (e.g., for CSI transmissions 410A and 410B). For instance, in one embodiment, the sounding announcement may instruct the wireless communication devices 120 to use UL-MU-MIMO, UL-OFDMA, or a combination thereof in their transmission of the requested CSI, and may further indicate the corresponding transmission parameters, such as transmission sub-channel or stream. In an exemplary embodiment, sounding announcements 403a and 403b are NDPAs contained in a PPDU].

 	In an analogous art Shida show wherein each group of session parameters of the at least one group of session parameters comprises a parameter indicating a quantity of transmit antennas to be used to transmit the CS frame [par 0060, In such a case, according to the present embodiment, these STAs first transmit their channel state information to the AP 2. Channel state information is a mathematical value which represents the signal channel from transmit antennas to receive antennas and may be expressed by using the gain and the amount of phase shift of the signals transmitted through the channel. Let it be assumed, for example, that M transmit antennas at a transmitter transmit signals through a channel to N receive antennas at a receiver], and wherein the capability parameter of the second wireless device comprises a number of transmit antennas supported by the second wireless device, and the CRSP frame indicates that the quantity of transmit antennas of the first session parameter is satisfied by the number of transmit antennas supported by the second wireless device [par 0073, The SIG1 field 503 indicates the number of antennas used to transmit this packet. The LTF-HT1, LTF-HT2, LTF-HT3, and LTF-HT4 fields each contain a channel estimate for a respective one of the antennas. (That is, 4 transmit antennas were used to send this packet.) It should be noted that since each antenna transmits a signal on a different subcarrier, the receive antennas can receive all the transmitted channel state information (or channel estimates)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin and Shida provides a MIMO wireless communication system in which an access point(s) and a plurality of user stations communicate with each other through an SDMA channel in such a manner as to avoid communication degradation and failure due to MIMO processing at the access point.

42. Merlin and Shida display the method according to claim 41, wherein each group of session parameters of the at least one group of session parameters comprises a transmission parameter and a scheduling parameter [Merlin, par 0085, In another example, the sounding announcement is carried only in the PHY header of a PPDU, and comprises the UL resource allocation information, instructing the STA on the transmission parameters]; the transmission parameter comprises one or more parameters of: a physical-layer protocol data unit (PPDU) format of the CS frame, channel information, a transmission bandwidth, a modulation and coding scheme, a quantity of transmit antennas, or a set of transmit antennas used during transmission of the CS frame, and the scheduling parameter comprises at least one of: a burst period of sending the CS frame, a quantity of burst periods, a busy period of sending the CS frame within the burst period, or a time interval of sending the CS frame in the busy period [par 0041, 0055, 0085, wireless communication devices 120 may be scheduled for simultaneous transmission on the uplink. Each of these wireless communication devices 120 may perform spatial processing on its respective data symbol stream. The transmission parameters for sending the response UL-MU-MIMO/OFDMA PPDU, but does not include sounding announcement information in the PHY header];

45. Merlin and Shida defines the method according to claim 41, wherein the sending a first CREQ frame comprises: sending the first CREQ frame to the second wireless device [Merlin, par 0065, The wireless communication devices 120 identified by the sounding announcements 403a and 403b may estimate the channel based on the sounding information in the header 402 and send a representation of the estimated channel in a sounding feedback CSI transmission. In FIG. 5, STA1 and STA2 concurrently transmit CSI transmissions 410A and 410B to the AP 110. The CSI transmissions 410A and 410B may be UL-MU-MIMO transmissions, UL-OFDMA transmissions, or some combination thereof. In some embodiments, the concurrent transmissions may occur at the same time or within a certain threshold time period]

46. Merlin and Shida creates the method according to claim 45, wherein before the sending the first CREQ frame to the second wireless device, the method further comprises: receiving, by the first wireless device, a broadcast frame broadcast by the second wireless device, wherein the broadcast frame comprises CSI responder capability indication information [Merlin, par 0075, The RA field 715 indicates the wireless communication devices 120 (or STAs) that are the intended recipients of the frame. The RA field 715 may be set to broadcast or to a multicast group that includes the STAs listed in the STA info fields 730-740. If the type or subtype are set to a new value, the RA field 715 may be omitted, as the type/subtype implicitly indicates that the destination is broadcast. The TA field 720 indicates the transmitter address or a BSSID], and the CSI responder capability indication information indicates that the second wireless device has a capability of sending the CS frame [par 0064, an indication in the header 402 may prompt all stations of a certain set of capabilities to decode the entire A- MPDU, at least until the sounding announcement 403 and/or the trigger message are found. The sounding announcement 403 may be an NDPA in this embodiment. In other embodiments, the payload of frame 401 may comprise a variety of information, such as data or management information intended fora wireless communication device 120]; and the sending the first CREQ frame to the second wireless device comprises: after the first wireless device determines, according to the CSI responder capability indication information, that the second wireless device has the capability of sending the CS frame, sending, by the first wireless device, the first CREQ frame to the second wireless device option [Merlin, par 0065, The wireless communication devices 120 identified by the sounding announcements 403a and 403b may estimate the channel based on the sounding information in the header 402 and send a representation of the estimated channel in a sounding feedback CSI transmission. In FIG. 5, STA1 and STA2 concurrently transmit CS! transmissions 410A and 41 OB to the AP 110)].

47. Merlin and Shida illustrates the method according to claim 46, wherein the broadcast frame further comprises a CSI responder capability (CRC) information element, wherein the CRC information element carries one or more capability parameters of: a PPDU format supported by the second wireless device, a transmission Merlin par 0058, In accordance with this embodiment, frame 401 may be considered the PPDU. In some aspects, the sounding announcement 403 may be contained in the payload or MAC frame of the PPDU. In other aspects, the sounding announcement 403 may be contained within the header portion of the PPDU (e.g., header 402)]; and before the sending the first CREQ frame to the second wireless device, the method further comprises: determining, by the first wireless device, the at least one group of session parameters according to the capability parameter of the second wireless device [Merlin, par 0058, The sounding announcement 403 may identify the recipients of the sounding announcement 403, and may further identify the corresponding parameters for transmission of CSI (e.g., for CS! transmission 410A). For instance, in one embodiment, the sounding announcement may instruct the wireless communication device 120 to use legacy (e.g., 802.1 lac), UL- MU-MIMO, UL-OFDMA, or a combination thereof in their transmission of the requested CSI].

48. Merlin and Shida defines the method according to claim 47, wherein before the sending the first CREQ frame to the second wireless device, the method further comprises: if the first wireless device receives broadcast frames broadcast by multiple wireless devices [Merlin, par 0075, The duration field 710 indicates to any receiver of the NDPA frame 700 to set the network allocation vector (NAV). The RA field 715 indicates the wireless communication devices 120 (or STAs) that are the intended recipients of the frame. The RA field 715 may be set to broadcast or to a multicast group that includes the STAs], determining, by the first wireless device, in the multiple wireless devices and according to CRC information elements of the multiple wireless devices, at least one second wireless device whose capability parameter satisfies a requirement of the first wireless device for transmitting the CS frame [Merlin, par 0071, All of the embodiments described above with respect to FIGS. 4-6, may be slightly altered so that the frame exchanges described in the figures may be scheduled to start at negotiated times for one or more of the wireless communication devices 120. In these altered frame exchanges, a sounding announcement (e.g., 403, 403a, and 403b) may not be required, as allot the CSI parameters may be negotiated beforehand. Accordingly, the A P 110 may negotiate a sounding procedure with the one or more of the wireless communication devices 120 by indicating a time at which the sounding fields (e.g., sounding fields within header 402) will be sent].

52. Merlin teaches a channel state information (CSI) measurement method, wherein the method comprises: receiving, by a second wireless device, a first channel state information request (CFEQ) frame sent by a first wireless device [abstract, Methods and apparatus for channel state information sounding and feedback are provided. In an aspects, a first message is transmitted to one or more wireless communication devices requesting channel state information|, wherein the first CREQ frame comprises at least one group of session parameters to be used by the first wireless device, to receive a channel state information sounding (CS) frame, and the CS frame is used by the first wireless device to perform channel state sounding[par 0054, 0055, The sounding announcement may comprise a PPDU carrying sounding announcement information in the medium access control (MAC) payload or in its physical layer (PHY) header. The sounding announcement information may comprise identifiers of the STAs that are to report the CSI, and may comprise additional parameters of information useable for the computation and transmissions of the CSI. The header of the PPDU carrying the sounding announcement information (ora sounding NDP in some embodiments) may provide a reference signal that allows STAs to estimate the channel between the one or more antennas]; determining, by the second wireless device, a first session parameter that is in the at least one group of session parameters and that is satisfied by a capability parameter of the second wireless device [par 0054, 0055, The sounding announcement may comprise a PPDU carrying sounding announcement information in the medium access control (MAC) payload or in its physical layer (PHY) header. The sounding announcement information may comprise identifiers of the STAs that are to report the CSI, and may comprise additional parameters of information useable for the computation and transmissions of the CSI. The header of the PPDU carrying the sounding announcement information (ora sounding NDP in some embodiments) may provide a reference signal that allows STAs to estimate the channel between the one or more antennas]; sending, by the second wireless device, a channel state information response (CRSP) frame to the first wireless device, wherein the CRSP frame comprises the first session parameter [par 0060, In FIG. 4, STA1 transmits CSI transmission 410A to the AP 110. The CSI transmission 410A may be a legacy transmission, UL-MU-MIMO transmission, UL-OFDMA transmission, or some combination thereof. Upon receiving the CSI transmission 410A, the AP 110 may accurately determine information about the channel from the AP 110 to the wireless communication device 120 (e.g., STA1). In various aspects, the time in between the frame 401 and the CSI transmission 410A may be a SIFS (or point interframe space (PIFS)) time period. Minor alterations may be made to frame exchange 400 in order to enable a multi-user frame exchange]; and the CRSP frame instructs the first wireless device to receive the CS frame by using the first session parameter; and sending, by the second wireless device, the CS frame by using the first session parameter [par 0065, These concurrent transmissions may utilize the resource allocation provided in the trigger frame. Upon receiving the CSI transmissions 410A and 410B, the AP 110 may accurately determine information about the channel from the AP 110 to each of the wireless communication devices 120 (e.g., STA? and STA2}],
 	Merlin fail to show wherein each group of session parameters of the at least one group of session parameters comprises a parameter indicating a quantity of transmit antennas to be used to transmit the CS frame, wherein the capability parameter of the second wireless device comprises a number of transmit antennas supported by the second wireless device, and the CRSP frame indicates that the quantity of transmit antennas of the first session parameter is satisfied by the number of transmit antennas supported by the second wireless device.
 	In an analogous art Shida show wherein each group of session parameters of the at least one group of session parameters comprises a parameter indicating a quantity of transmit antennas to be used to transmit the CS frame [par 0060, In such a case, according to the present embodiment, these STAs first transmit their channel state information to the AP 2. Channel state information is a mathematical value which represents the signal channel from transmit antennas to receive antennas and may be expressed by using the gain and the amount of phase shift of the signals transmitted through the channel. Let it be assumed, for example, that M transmit antennas at a transmitter transmit signals through a channel to N receive antennas at a receiver], wherein the capability parameter of the second wireless device comprises a number of transmit antennas supported by the second wireless device, and the CRSP frame indicates that the quantity of transmit antennas of the first session parameter is satisfied by the number of transmit antennas supported by the second wireless device[par 0073, The SIG1 field 503 indicates the number of antennas used to transmit this packet. The LTF-HT1, LTF-HT2, LTF-HT3, and LTF-HT4 fields each contain a channel estimate for a respective one of the antennas. (That is, 4 transmit antennas were used to send this packet.) It should be noted that since each antenna transmits a signal on a different subcarrier, the receive antennas can receive all the transmitted channel state information (or channel estimates)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin and Shida provides a MIMO wireless communication system in which an access point(s) and a plurality of user stations communicate with each other through an SDMA channel in such a manner as to avoid communication degradation and failure due to MIMO processing at the access point.

53, Merlin and Shida disclose the method according to claim 52, wherein each group of session parameters of the at least one group of session parameters comprises a transmission parameter and a scheduling parameter[Merlin, par 0085, In another example, the sounding announcement is carried only in the PHY header of a PPDU, and comprises the UL resource allocation information, instructing the STA on the transmission parameters]; the transmission parameter comprises one or more parameters of: a physical-layer protocol data unit (PPDU) format of the CS frame, channel information, a transmission bandwidth, a modulation and coding scheme, a quantity of transmit antennas, or a set of transmit antennas used during transmission of the CS frame; and the scheduling parameter comprises at least one of: a burst period of sending the CS frame, a quantity of burst periods, a busy period of sending the CS frame within the burst period, or a time interval of sending the CS frame in the busy period[par 0041, 0055, 0085, wireless communication devices 120 may be scheduled for simultaneous transmission on the uplink. Each of these wireless communication devices 120 may perform spatial processing on its respective data symbol stream. The transmission parameters for sending the response UL-MU-MIMO/OFDMA PPDU, but does not include sounding announcement information in the PHY header];


54. Merlin and Shida provides the method according to claim 52, wherein the capability parameter comprises one or more capability parameters of: a PPDU format supported by the second wireless device, a transmission bandwidth, a modulation and coding scheme, a quantity of transmit antennas, transmit antenna arrangement information, a channel load condition detected by the second wireless device [Merlin par 0055, The sounding announcement information may comprise identifiers of the STAs that are to report the CSI, and may comprise additional parameters of information useable for the computation and transmissions of the CSI. The header of the PPDU carrying the sounding announcement information (ora sounding NDP in some embodiments) may provide a reference signal that allows STAs to estimate the channel between the one or more antennas of the transmitter and the one or more antennas of the STA].

61. Claim 61 is a claim to a device to carry out the method of claim 41. Therefore claim 61 is rejected under the same rationale set forth in claim 41.


62. Merlin and Shida display the first wireless device according to claim 61, wherein each group of session parameters of the at least one group of session parameters comprises a transmission parameter and a scheduling parameter [Merlin, par 0085, In another example, the sounding announcement is carried only in the PHY header of a PPDU, and comprises the UL resource allocation information, instructing the STA on the transmission parameters]; the transmission parameter comprises one or more parameters of: a physical-layer protocol data unit (PPDU) format of the CS frame, channel information, a transmission bandwidth, a modulation and coding scheme, a quantity of transmit antennas, or a set of transmit antennas used during transmission of the CS frame; and the scheduling parameter comprises at least one of: a burst period of sending the CS frame, a quantity of burst periods, a busy period of sending the CS frame within the burst period, or a time interval of sending the CS frame in the busy period [par 0041, 0055, 0085, wireless communication devices 120 may be scheduled for simultaneous transmission on the uplink. Each of these wireless communication devices 120 may perform spatial processing on its respective data symbol stream. The transmission parameters for sending the response UL-MU-MIMO/OFDMA PPDU, but does not include sounding announcement information in the PHY header];

65. Merlin and Shida illustrate the first wireless device according to claim 61, wherein the one or more hardware processors execute the instructions to: send the first CREQ frame to the second wireless device [Merlin, par 0065, The wireless communication devices 120 identified by the sounding announcements 403a and 403b may estimate the channel based on the sounding information in the header 402 and send a representation of the estimated channel in a sounding feedback CSI transmission. In FIG. 5, STA1 and STA2 concurrently transmit CSI transmissions 410A and 410B to the AP 110. The CSI transmissions 410A and 410B may be UL-MU-MIMO transmissions, UL-OFDMA transmissions, or some combination thereof. In some embodiments, the concurrent transmissions may occur at the same time or within a certain threshold time period]

66. Merlin and Shida create the first wireless device according to claim 65, wherein the one or more hardware processors execute the instructions to: before sending the first CREQ frame to the second wireless device, receive a broadcast frame broadcast by the second wireless device [Merlin, par 0075, The RA field 715 indicates the wireless communication devices 120 (or STAs) that are the intended recipients of the frame. The RA field 715 may be set to broadcast or to a multicast group that includes the STAs listed in the STA info fields 730-740. If the type or subtype are set to a new value, the RA field 715 may be omitted, as the type/subtype implicitly indicates that the destination is broadcast. The TA field 720 indicates the transmitter address or a BSSID], wherein the broadcast frame comprises CSI responder capability indication information, and the CSI responder capability indication information indicates that the second wireless device has a capability of sending the CS frame par 0064, an indication in the header 402 may prompt all stations of a certain set of capabilities to decode the entire A- MPDU, at least until the sounding announcement 403 and/or the trigger message are found. The sounding announcement 403 may be an NDPA in this embodiment. In other embodiments, the payload of frame 401 may comprise a variety of information, such as data or management information intended fora wireless communication device 120];; and after determining, according to the CSI responder capability indication information, that the second wireless device has the capability of sending the CS frame, send the first CREQ frame to the second wireless device[Merlin, par 0065, The wireless communication devices 120 identified by the sounding announcements 403a and 403b may estimate the channel based on the sounding information in the header 402 and send a representation of the estimated channel in a sounding feedback CSI transmission. In FIG. 5, STA1 and STA2 concurrently transmit CS! transmissions 410A and 41 OB to the AP 110)].


67. Merlin and Shida provide the first wireless device according to claim 66, wherein the broadcast frame further comprises a CSI responder capability CRC information element, the CRC information element carries one or more capability parameters of: a PPDU format supported by the second wireless device, a transmission bandwidth, a Merlin par 0058, In accordance with this embodiment, frame 401 may be considered the PPDU. In some aspects, the sounding announcement 403 may be contained in the payload or MAC frame of the PPDU. In other aspects, the sounding announcement 403 may be contained within the header portion of the PPDU (e.g., header 402)]; and the one or more hardware processors execute the instructions to: before sending the first CREQ frame to the second wireless device, determine the at least one group of session parameters according to the capability parameter of the second wireless device[Merlin, par 0058, The sounding announcement 403 may identify the recipients of the sounding announcement 403, and may further identify the corresponding parameters for transmission of CSI (e.g., for CS! transmission 410A). For instance, in one embodiment, the sounding announcement may instruct the wireless communication device 120 to use legacy (e.g., 802.1 lac), UL- MU-MIMO, UL-OFDMA, or a combination thereof in their transmission of the requested CSI].

68. Merlin and Shida create the first wireless device according to claim 67, wherein the one or more hardware processors execute the instructions to: before sending the first CREQ frame to the second wireless device [Merlin, par 0075, The duration field 710 indicates to any receiver of the NDPA frame 700 to set the network allocation vector (NAV). The RA field 715 indicates the wireless communication devices 120 (or STAs) that are the intended recipients of the frame. The RA field 715 may be set to broadcast or to a multicast group that includes the STAs], if the first wireless device receives Merlin, par 0071, All of the embodiments described above with respect to FIGS. 4-6, may be slightly altered so that the frame exchanges described in the figures may be scheduled to start at negotiated times for one or more of the wireless communication devices 120. In these altered frame exchanges, a sounding announcement (e.g., 403, 403a, and 403b) may not be required, as allot the CSI parameters may be negotiated beforehand. Accordingly, the A P 110 may negotiate a sounding procedure with the one or more of the wireless communication devices 120 by indicating a time at which the sounding fields (e.g., sounding fields within header 402) will be sent].

72. Claim 72 is a claim to a device to carry out the method of claim 52. Therefore claim 72 is rejected under the same rationale set forth in claim 52.


73. Merlin and Shida the second wireless device according to claim 72, wherein each group of session parameters of the at least one group of session parameters comprises a transmission parameter and a scheduling parameter[Merlin, par 0085, In another example, the sounding announcement is carried only in the PHY header of a PPDU, and comprises the UL resource allocation information, instructing the STA on the transmission parameters]; the transmission parameter comprises one or more par 0041, 0055, 0085, wireless communication devices 120 may be scheduled for simultaneous transmission on the uplink. Each of these wireless communication devices 120 may perform spatial processing on its respective data symbol stream. The transmission parameters for sending the response UL-MU-MIMO/OFDMA PPDU, but does not include sounding announcement information in the PHY header];

74. Merlin and Shida create the second wireless device according to claim 72, wherein the capability parameter comprises one or more capability parameters of: a PPDU format supported by the second wireless device, a transmission bandwidth, a modulation and coding scheme, a quantity of transmit antennas, transmit antenna arrangement information, or a channel load condition detected by the second wireless device [Merlin par 0055, The sounding announcement information may comprise identifiers of the STAs that are to report the CSI, and may comprise additional parameters of information useable for the computation and transmissions of the CSI. The header of the PPDU carrying the sounding announcement information (ora sounding NDP in some embodiments) may provide a reference signal that allows STAs to estimate the channel between the one or more antennas of the transmitter and the one or more antennas of the STA].

6. 	Claims 43, 56, 57-59, 63, 76-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (U.S. 2016/0262050 A1) in view of Shida et al. (U.S. Pub No. 2008/0267133 A1) in further view of Park et al. (U.S. Pub No. 2014/0204891 Al).

43. Merlin and Shida conveys the method according to claim 42, Merlin and Shida fail to show wherein a PPDU of the CS frame is a PPDU that corresponds to a PPDU format comprised in the first session parameter and in which a length of a physical-layer service data unit (PSDU) is O;
 	In an analogous art Park show wherein a PPDU of the CS frame is a PPDU that corresponds to a PPDU format comprised in the first session parameter and in which a length of a physical-layer service data unit (PSDU) is 0 [par 0116, In transmitting the NDP, as control information included in the NDP, length information indicating a length of a PSDU included in a data field or a length of an A-MPDU included in the PSDU may be set to 0]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, and Park because provides a method and apparatus for transmitting and receiving frames on the basis of frequency selection transmission in a wireless local area network (WLAN) system. 
 	Merlin show the measuring the CS frame to obtain CSI comprises: measuring a preamble sequence of the CS frame to obtain the CSI [par 0054, In the context of 802.11 specifications, the "frame" may be identified as a physical layer convergence protocol data unit (PPDU), a medium access control protocol data unit (MPDU), or some portion thereof (e.g., a header or preamble of a PPDU or MPDU). The announcement frame(s) may convey at least sounding announcement information which instructs the STAs on whether/how to compute the CSI].

56. Merlin and Shida demonstrates the method according to claim 52, Merlin and Shida fail to show wherein the receiving a first CREQ frame comprises: receiving, by the second wireless device by using a unicast manner, the first CFEQ frame sent by the first wireless device. In an analogous art Park show wherein the receiving a first CFEQ frame comprises: receiving, by the second wireless device by using a unicast manner, the first CREQ frame sent by the first wireless device [par 0118, The feedback poll frame is transmitted to an STA from which transmission of a feedback frame is requested, in a unicast manner. Upon receiving the feedback poll frame, the STA2 transmits a feedback frame (S532)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, and Park because provides a method and apparatus for transmitting and receiving frames on the basis of frequency selection transmission in a wireless local area network (WLAN) system.

57. Merlin, Shida, and Park display the method according to claim 56, wherein before the receiving a first CREQ frame, the method further comprises: sending, by the second wireless device, a broadcast frame [Merlin, par 0075, The RA field715 indicates the wireless communication devices 120 (or STAs) that are the intended recipients of the frame. The RA field 715 may be set to broadcast or to a multicast group that includes the STAs listed in the STA info fields 730-740. If the type or subtype are set to a new value, the RA field 715 may be omitted, as the type/subtype implicitly indicates that the destination is broadcast. The TA field 720 indicates the transmitter address or a BSSID], wherein the broadcast frame comprises CSI responder capability indication information, and the CSI responder capability indication information indicates that the second wireless device has a CSI responder capability [Merlin par 0065, The wireless communication devices 120 identified by the sounding announcements 403a and 403b may estimate the channel based on the sounding information in the header 402 and send a representation of the estimated channel in a sounding feedback CSI transmission. In FIG. 5, STA1 and STA2 concurrently transmit CS! transmissions 410A and 410B to the AP 110)].

58. Merlin, Shida, and Park provide the method according to claim 57, wherein the broadcast frame further comprises a CSI responder capability (CRC) information element, wherein the CRC information element carries the capability parameter of the second wireless device [par 0064, in some embodiments, an indication in the header 402 may prompt all stations of a certain set of capabilities to decode the entire A- MPDU, at least until the sounding announcement 403 and/or the trigger message are found. The sounding announcement 403 may be an NDPA in this embodiment].


 	In an analogous art Park show wherein if the second wireless device determines that a session parameter that satisfies the capability parameter does not exist in the at least one group of session parameters, including, by the second wireless device, failure indication information in the CRSP frame, wherein the failure indication information indicates that a request of the first CREQ frame fails [par 0047, The association response frame includes information indicating whether to allow association and information indicating the reason for association being allowed or failing. The association response frame further includes information on capabilities supportable by the AP. In case association is successfully done, normal frame exchange is done between the AP and STA. In case association fails, the association procedure is retried based on the information on the reason for the failure included in the association response frame or the STA may send a request for association to other AP]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin and Park because provides a method and apparatus for transmitting and receiving frames on the basis of frequency selection transmission in a wireless local area network (WLAN) system.


63. Merlin and Shida demonstrate the first wireless device according to claim 62, Merlin and Shida fail to show wherein a PPDU of the CS frame is a PPDU that corresponds to a PPDU format comprised in the first session parameter and in which a length of a physical-layer service data unit (PSDU) is 0; 
 	In an analogous art Park show wherein a PPDU of the CS frame is a PPDU that corresponds to a PPDU format comprised in the first session parameter and in which a length of a physical-layer service data unit (PSDU) is 0[par 0116, In transmitting the NDP, as control information included in the NDP, length information indicating a length of a PSDU included in a data field or a length of an A-MPDU included in the PSDU may be set to 0]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, and Park because provides a method and apparatus for transmitting and receiving frames on the basis of frequency selection transmission in a wireless local area network (WLAN) system. 
 	Merlin the one or more hardware processors execute the instructions to measure a preamble sequence of the CS frame to obtain the CSI [par 0054, In the context of 802.11 specifications, the "frame" may be identified as a physical layer convergence protocol data unit (PPDU), a medium access control protocol data unit (MPDU), or some portion thereof (e.g., a header or preamble of a PPDU or MPDU). The announcement frame(s) may convey at least sounding announcement information which instructs the STAs on whether/how to compute the CSI].


76. Merlin and Shida define the second wireless device according to claim 72, Merlin and Shida fail to show wherein the one or more hardware processors execute the instructions to: receive, by using a unicast manner, the first CREQ frame sent by the first wireless device.
 	In an analogous art Park show wherein the one or more hardware processors execute the instructions to: receive, by using a unicast manner, the first CREQ frame sent by the first wireless device [par 0118, The feedback poll frame is transmitted to an STA from which transmission of a feedback frame is requested, in a unicast manner. Upon receiving the feedback poll frame, the STA2 transmits a feedback frame (S532)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, and Park because provides a method and apparatus for transmitting and receiving frames on the basis of frequency selection transmission in a wireless local area network (WLAN) system.


77. Merlin, Shida, and Park illustrate the second wireless device according to claim 76, wherein the one or more hardware processors execute the instructions to: before receiving the first CREQ frame, send a broadcast frame Merlin, par 0075, The RA field715 indicates the wireless communication devices 120 (or STAs) that are the intended recipients of the frame. The RA field 715 may be set to broadcast or to a multicast group that includes the STAs listed in the STA info fields 730-740. If the type or subtype are set to a new value, the RA field 715 may be omitted, as the type/subtype implicitly indicates that the destination is broadcast. The TA field 720 indicates the transmitter address or a BSSID], wherein the broadcast frame comprises CSI responder capability indication information, and the CSI responder capability indication information indicates that the second wireless device has a CSI responder capability[Merlin par 0065, The wireless communication devices 120 identified by the sounding announcements 403a and 403b may estimate the channel based on the sounding information in the header 402 and send a representation of the estimated channel in a sounding feedback CSI transmission. In FIG. 5, STA1 and STA2 concurrently transmit CS! transmissions 410A and 410B to the AP 110)].


78. Merlin, Shida, and Park convey the second wireless device according to claim 77, wherein the broadcast frame further comprises a CSI responder capability CRC information element, the CRC information element carries the capability parameter of the second wireless device [par 0064, in some embodiments, an indication in the header 402 may prompt all stations of a certain set of capabilities to decode the entire A- MPDU, at least until the sounding announcement 403 and/or the trigger message are found. The sounding announcement 403 may be an NDPA in this embodiment].


79. Merlin, Shida, and Park provide the second wireless device according to claim 76, Merlin and Shida fail to show wherein the one or more hardware processors execute the instructions to: if the second wireless device determines that a session parameter that 
 	In an analogous art Park show wherein the one or more hardware processors execute the instructions to: if the second wireless device determines that a session parameter that satisfies the capability parameter does not exist in the at least one group of session parameters, include failure indication information in the CRSP frame, wherein the failure indication information indicates that a request of the first CREQ frame fails[par 0047, The association response frame includes information indicating whether to allow association and information indicating the reason for association being allowed or failing. The association response frame further includes information on capabilities supportable by the AP. In case association is successfully done, normal frame exchange is done between the AP and STA. In case association fails, the association procedure is retried based on the information on the reason for the failure included in the association response frame or the STA may send a request for association to other AP]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin and Park because provides a method and apparatus for transmitting and receiving frames on the basis of frequency selection transmission in a wireless local area network (WLAN) system.




44. Merlin and Shida display the method according to claim 42, Merlin and Shida fail to show wherein before a CSI measurement session defined in the first session parameter ends, the method further comprises: sending, by the first wireless device, a second CFEQ frame to the second wireless device, wherein the second CFEQ frame instructs the second wireless device to terminate a current CSI measurement session and to stop sending the CS frame.
 	In an analogous art Novlan show wherein before a CSI measurement session defined in the first session parameter ends, the method further comprises: sending, by the first wireless device, a second CREQ frame to the second wireless device, wherein the second CREQ frame instructs the second wireless device to terminate a current CSI measurement session and to stop sending the CS frame [fig 13, par 0109, 0110, the measurement gap and the CSI measurement window across multiple LAA carriers 1300 comprise a plurality of LAA carriers. A UE first makes measurements on the LAA CC1 1302 and the LAA CC2 1304, and provides CSI measurement reports depending on measurement conditions. After then, the end of the first measurement window the UE makes CS/ measurements on the LAA CC3 1306 and the LAA CC4 1308, and provides one or more CSI reports depending on if the measurement report conditions are met (such as if any). Alternatively the UE provides all CSI reports after the conclusion of the measurement gap 1310 for the plurality of LAA CCs 1302, 1304, 1306, 1308 measured during the measurement window 1312. The timing of the measurement window 1312 is provided by higher layers, and the triggering by a higher layer or a dynamic physical layer signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, and Novlan because this provides a method and apparatus for CSI measurement on an unlicensed spectrum.


55. Merlin and Shida define the method according to claim 52, Merlin and Shida fail to show wherein after the sending the CS frame by using the first session parameter, the method further comprises: receiving, by the second wireless device, a second CREQ frame sent by the first wireless device, wherein the second CREQ frame instructs the second wireless device to terminate a current CSI measurement session and to stop sending the CS frame; and according to the second CREQ frame, terminating, by the second wireless device, the current CSI measurement session and stopping sending the CS frame.
 	In an analogous art Novlan show wherein after the sending the CS frame by using the first session parameter, the method further comprises: receiving, by the second wireless device, a second CREQ frame sent by the first wireless device, wherein the second CREQ frame instructs the second wireless device to terminate a current CSI measurement session and to stop sending the CS frame; and according to the second CREQ frame, terminating, by the second wireless device, the current CSI measurement session and stopping sending the CS frame[fig 13, par 0109, 0110, the measurement gap and the CSI measurement window across multiple LAA carriers 1300 comprise a plurality of LAA carriers. A UE first makes measurements on the LAA CC1 1302 and the LAA CC2 1304, and provides CSI measurement reports depending on measurement conditions. After then, the end of the first measurement window the UE makes CS/ measurements on the LAA CC3 1306 and the LAA CC4 1308, and provides one or more CSI reports depending on if the measurement report conditions are met (such as if any). Alternatively the UE provides all CSI reports after the conclusion of the measurement gap 1310 for the plurality of LAA CCs 1302, 1304, 1306, 1308 measured during the measurement window 1312. The timing of the measurement window 1312 is provided by higher layers, and the triggering by a higher layer or a dynamic physical layer signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, and Novlan because this provides a method and apparatus for CSI measurement on an unlicensed spectrum.


64. Merlin and Shida provide the first wireless device according to claim 62, Merlin and Shida fail to show wherein the one or more hardware processors execute the instructions to: before a CSI measurement session defined in the first session parameter ends, send a second CREQ frame to the second wireless device, wherein the second CREQ frame instructs the second wireless device to terminate a current CSI measurement session and to stop sending the CS frame.
fig 13, par 0109, 0110, the measurement gap and the CSI measurement window across multiple LAA carriers 1300 comprise a plurality of LAA carriers. A UE first makes measurements on the LAA CC1 1302 and the LAA CC2 1304, and provides CSI measurement reports depending on measurement conditions. After then, the end of the first measurement window the UE makes CS/ measurements on the LAA CC3 1306 and the LAA CC4 1308, and provides one or more CSI reports depending on if the measurement report conditions are met (such as if any). Alternatively the UE provides all CSI reports after the conclusion of the measurement gap 1310 for the plurality of LAA CCs 1302, 1304, 1306, 1308 measured during the measurement window 1312. The timing of the measurement window 1312 is provided by higher layers, and the triggering by a higher layer or a dynamic physical layer signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, and Novlan because this provides a method and apparatus for CSI measurement on an unlicensed spectrum.


75. Merlin and Shida create the second wireless device according to claim 72, Merlin and Shida fail to show wherein the one or more hardware processors execute the 
 	In an analogous art Novlan show wherein the one or more hardware processors execute the instructions to: after sending the CS frame by using the first session parameter, receive a second CREQ frame sent by the first wireless device, wherein the second CREQ frame instructs the second wireless device to terminate a current CSI measurement session and to stop sending the CS frame; and according to the second CREQ frame, terminate the current CSI measurement session and stop sending the CS frame [fig 13, par 0109, 0110, the measurement gap and the CSI measurement window across multiple LAA carriers 1300 comprise a plurality of LAA carriers. A UE first makes measurements on the LAA CC1 1302 and the LAA CC2 1304, and provides CSI measurement reports depending on measurement conditions. After then, the end of the first measurement window the UE makes CS/ measurements on the LAA CC3 1306 and the LAA CC4 1308, and provides one or more CSI reports depending on if the measurement report conditions are met (such as if any). Alternatively the UE provides all CSI reports after the conclusion of the measurement gap 1310 for the plurality of LAA CCs 1302, 1304, 1306, 1308 measured during the measurement window 1312. The timing of the measurement window 1312 is provided by higher layers, and the triggering by a higher layer or a dynamic physical layer signaling].



8. 	 Claims 49, 69, is/are rejected under 35 U.S.Q 103 as being unpatentable over Merlin et al. (U.S. 2016/0262050 A1) in view of Shida et al. (U.S. Pub No. 2008/0267133 A1) in further view of Park et al. (U.S. Pub No. 2013/0058310 Al).

49. Merlin and Shida conveys the method according to claim 41, wherein before the sending a first CREQ frame, the method further comprises: obtaining, by the first wireless device, a channel list [Merlin, par 0077, In an embodiment where the NDPA frame 700 indicates response should be sent using UL-OFDMA, the STAs listed in the STA info fields 730-740 may respond by using UL-OFDMA. In this aspect, the channel ordering may follow the same ordering of STA info fields 730-740. Additionally, the number of channels to be allocated and the power offsets for each of the STAs may be pre- negotiated}.
 	Merlin fail to show wherein the channel list indicates at least one channel, and the at least one channel is used by the first wireless device to broadcast the first CFEQ frame; and the sending a first CFEQ frame comprises: broadcasting, by the first wireless device, the first CREQ frame on the at least one channel.
 	In an analogous art Park show wherein the channel list indicates at least one channel, and the at least one channel is used by the first wireless device to broadcast par 0060, Here, when the API 301 determines that there is a need to change its own set- up channel, the API 301 analyzes the status information of the neighbor APs included in the beacon signals, creates a candidate channel list, selects a channel having the least interference from neighbor APs in the created candidate channel list, and determines the selected channel as the target channel to change. After that, in step 348, the API 301 includes and broadcasts status information, which includes information of notifying channel change into the target channel]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin and Park because this provide a method and apparatus in which an AP exchanges channel use state information with a neighbor AP and dynamically changes a channel in a wireless network.

69. Merlin and Shida reveals the first wireless device according to claim 61, wherein the one or more hardware processors execute the instructions to: before sending the first CREQ frame, obtain a channel list, [Merlin, par 0077, In an embodiment where the NDPA frame 700 indicates response should be sent using UL-OFDMA, the STAs listed in the STA info fields 730-740 may respond by using UL-OFDMA. In this aspect, the channel ordering may follow the same ordering of STA info fields 730-740. Additionally, the number of channels to be allocated and the power offsets for each of the STAs may be pre- negotiated} .Merlin and Shida fail to show wherein the channel list indicates at least one channel, and the at least one channel is used by the first wireless device to 
 	In an analogous art Park show wherein the channel list indicates at least one channel, and the at least one channel is used by the first wireless device to broadcast the first CREQ frame; and broadcast the first CREQ frame on the at least one channel[par 0060, Here, when the API 301 determines that there is a need to change its own set- up channel, the API 301 analyzes the status information of the neighbor APs included in the beacon signals, creates a candidate channel list, selects a channel having the least interference from neighbor APs in the created candidate channel list, and determines the selected channel as the target channel to change. After that, in step 348, the API 301 includes and broadcasts status information, which includes information of notifying channel change into the target channel]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin and Park because this provide a method and apparatus in which an AP exchanges channel use state information with a neighbor AP and dynamically changes a channel in a wireless network.


8. 	 Claims 50, 51, 70, 71, is/are rejected under 35 U.S.Q 103 as being unpatentable over Merlin et al. (U.S. 2016/0262050 A1), Shida et al. (U.S. Pub No. 2008/0267133 A1) in view of Park et al. (U.S. Pub No. 2013/0058310 Al) in further view of Chandrasekhar et al. (U.S. Pub No. 2016/0135185 A1).

par 0054, The sounding procedure described herein may comprise at least an "announcement frame" (or "null data packet announcement (NDPA) frame") and a "CSI frame," and may additionally or alternatively comprise a "null data packet (NDP) frame," a "trigger frame" (or "clear to transmit (CTX) frame"), and a "report poll frame." In the context of 802.11 specifications, the "frame" may be identified as a physical layer convergence protocol data unit (PPDU)]
 	Merlin, Shida and Park fail to show the method further comprises: sending, by the first wireless device, a third CREQ frame to the second wireless device, wherein the third CREQ frame requests the second wireless device to start to periodically send the CS frame within a current burst period.
 	In an analogous art Chandrasekhar show the method further comprises: sending, by the first wireless device, a third CREQ frame to the second wireless device, wherein the third CREQ frame requests the second wireless device to start to periodically send the CS frame within a current burst period [par 0010, 0025, claim 15, When it is determined that the data does not require the entire subframe, a burst transmission is generated so as to minimize a time period of the subframe used to communicate the data. The transmitter transmits the burst transmission and also transmits a parameter indicating the duration of the burst transmission. Wherein the frame is a Long Term Evolution (LTE) frame, and wherein the processor is further configured to cause the transmitter to transmit an indication of the time period used to communicate the data in the burst transmission as part of a Physical Downlink Control Channel (PDCCH)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, Park, and Chandrasekhar because data is obtained to be wirelessly transmitted in a frame in an unlicensed spectrum.

51. Merlin, Shida, Park, and Chandrasekhar describe the method according to claim 50, wherein before the sending a third CREQ frame to the second wireless device, the method further comprises: if the first wireless device receives CRSP frames sent by multiple wireless devices, determining, by the first wireless device, at least one second wireless device in the multiple wireless devices according to expected values for session parameters selected by the multiple wireless devices [Merlin par 0043, a TX data processor 210 receives traffic data from a data source wireless communication devices 120 scheduled for downlink transmission, control data from a controller 230, and possibly other data from a scheduler 234. The various types of data may be sent on different transport channels. TX data processor 210 processes (e.g., encodes, interleaves, and modulates) the traffic data for each wireless communication device 120 based on the rate selected for that wireless communication device 120].

70. Claim 70 is a claim to a device to carry out the method of claim 50. Therefore claim 70 is rejected under the same rationale set forth in claim 50.





9. 	 Claims 60, 80 is/are rejected under 35 U.S.Q 103 as being unpatentable over Merlin et al. (U.S. 2016/0262050 A1) in view of Shida et al. (U.S. Pub No. 2008/0267133 A1) in further view of Chandrasekhar et al. (U.S. Pub No. 2016/0135185 A1).

60. Merlin and Shida teaches the method according to claim 52, wherein after the sending a CRSP frame to the first wireless device, and before the sending the CS frame by using the first session parameter[par 0054, The sounding procedure described herein may comprise at least an "announcement frame" (or "null data packet announcement (NDPA) frame") and a "CSI frame," and may additionally or alternatively comprise a "null data packet (NDP) frame," a "trigger frame" (or "clear to transmit (CTX) frame"), and a "report poll frame." In the context of 802.11 specifications, the "frame" may be identified as a physical layer convergence protocol data unit (PPDU)]
 	Merlin and Shida fail to show the method further comprises: receiving, by the second wireless device, a third CREQ frame sent by the first wireless device, wherein the third CREQ frame requests the second wireless device to start to periodically send the CS frame within a current burst period; and the sending the CS frame by using the 
 	In an analogous art Chandrasekhar show the method further comprises: receiving, by the second wireless device, a third CREQ frame sent by the first wireless device, wherein the third CREQ frame requests the second wireless device to start to periodically send the CS frame within a current burst period; and the sending the CS frame by using the first session parameter comprises: sending the CS frame according to an indication of the third CREQ frame and by using the first session parameter [par 0010, 0025, claim 15, When it is determined that the data does not require the entire subframe, a burst transmission is generated so as to minimize a time period of the subframe used to communicate the data. The transmitter transmits the burst transmission and also transmits a parameter indicating the duration of the burst transmission. Wherein the frame is a Long Term Evolution (LTE) frame, and wherein the processor is further configured to cause the transmitter to transmit an indication of the time period used to communicate the data in the burst transmission as part of a Physical Downlink Control Channel (PDCCH)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Merlin, Shida, and Chandrasekhar because data is obtained to be wirelessly transmitted in a frame in an unlicensed spectrum.

80. Claim 80 is a claim to a device to carry out the method of claim 60. Therefore claim 80 is rejected under the same rationale set forth in claim 60.



Response to Arguments

In summary, the above-cited portions of Merlin merely describe a sounding procedure of sending sounding frame. However, the Office Action fails to cite any passages in Merlin disclosing a CREQ frame that includes one or more groups of session parameters that further include a parameter indicating a quantity of transmit antennas to be used to transmit CS frame. Nor has the Office Action cited any passages in Merlin disclosing a CRSP frame that includes one group of the one or more groups of session parameters previously sent in CREQ. Furthermore, the Office Action fails to cite any passages in Merlin disclosing that the session parameter in the CRSP is satisfied by the capability parameter of the second wireless device, much less that the quantity of the transmit antennas in the session parameter in the CRSP is satisfied by the number of transmit antennas supported by the second wireless device

The applicant arguments are moot in view of newly rejected claim. In analogous Shida disclose a parameter indicating a quantity of transmit antennas to be used to transmit the CS frame in paragraphs 0060 and 0073, The SIG1 field 503 indicates the number of antennas used to transmit this packet. The LTF-HT1, LTF-HT2, LTF-HT3, and LTF-HT4 fields each contain a channel estimate for a respective one of the antenna.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

				/SYED ALI/                                           Primary Examiner, Art Unit 2468